Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20 in the reply filed on 1/17/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from nonelected claims which have been withdrawn per Applicant’s response to the restriction requirement. Pending claims cannot be dependent from withdrawn claims. The current scope of claim 15 is unclear. For purposes of examination, claim 15 will be interpreted as reciting “an applicator comprising: a head of thermoplastic material…and a plurality of flock-like extensions …formed with the head”. It is suggested Applicant amend claim 15 by deleting “produced according to the method of claim 14” from the preamble. If Applicant wishes to recite additional structural features, the body of claim 15 may also be amended accordingly.
Claims 15-20 recite “flock-like extensions” where it is unclear what is intended by the term “flock-like”. Flocking is a known term in the art but it is unclear if flock-like is the same or different from flocking. It is believed Applicant’s intention is to describe the protruding elements and for purposes of examination, the term will be interpreted in this manner. However, the term flock-like remains unclear.  
Claim 18 recites the limitation "the plurality of flock-like” " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is believed it was Applicant’s intention to recite “the plurality of flock-like extensions extend no more than 0.35 mm”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US 7874300).
Regarding claim 15, Roeder discloses an applicator (Refer to Figures 1-11) comprising: a head (30) of a thermoplastic material (Refer to col. 4 lines 61-64, col. 5 lines 3-23, 37-44) positioned about a longitudinal axis, the head having a distal end (tapered, free end opposite 10) forming a free end of the applicator and a proximal end (end near 32,28) terminating in a handle (10), the head further comprising an exposed outer surface; and a plurality of flock-like extensions (protruding elements, Refer to Figures 3-11) extending radially outwardly from the exposed outer surface in relation to the longitudinal axis and integrally formed with the head.  
Regarding claim 16, Roeder discloses an applicator (Refer to Figures 1-11) comprising: a head (30) of a thermoplastic material (Refer to col. 4 lines 61-64, col. 5 lines 3-23, 37-44) positioned about a longitudinal axis, the head having a distal end (tapered, free end opposite 10) forming a free end of the applicator and a proximal end (end near 32,28) terminating in a handle (10), the head further comprising an exposed outer surface; and a plurality of flock-like extensions (protruding elements, Refer to Figures 3-11) extending radially outwardly from the exposed outer surface in relation to the longitudinal axis, each flock-like extension in the plurality of flock- like extensions is formed from the thermoplastic material and is integrally formed with the head.  
Regarding claim 17, Roeder discloses each flock-like extension in the plurality of flock-like extensions has a length extending at least 0.08 mm from the exposed outer surface of the applicator. Refer to Figures 3-8 and 11, which provide flock-like extensions with lengths of 0.5 mm, 0.8 mm, 0.2 mm, 0.4 mm, 0.35 mm, 0.25 mm and 0.8 mm, respectively. 
Regarding claim 18, Roeder discloses the length of each flock-like extension in the plurality of flock-like extends no more than 0.35 mm from the exposed outer surface of the applicator (Refer to Figures 5, 7 and 8).
Regarding claim 20, Roeder discloses the exposed outer surface comprises one or more smooth areas (areas defined by the intermediate spaces/gaps between protruding elements in Figures 4, 6, 8 and 11, Refer to col. 8 lines 63-67 and col. 10 lines 23-28 and 60-65) the one or more smooth areas comprising at least one of a non-flocked region defined by an absence of flock-like extensions.

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerutti et al. (US 20110174328).
Regarding claim 15, Cerutti et al. discloses an applicator (Refer to Figures 1-16) comprising: a head (14) of a thermoplastic material (Refer to paragraph 0043 which teaches the head and transfer elements are molded as a solidary piece and paragraph 0048 which teaches the transfer elements are made of silicone) positioned about a longitudinal axis, the head having a distal end (free end opposite 16) forming a free end of the applicator and a proximal end (end of 14 near 16) terminating in a handle (16), the head further comprising an exposed outer surface; and a plurality of flock-like extensions (56) extending radially outwardly from the exposed outer surface in relation to the longitudinal axis and integrally formed with the head (Refer to paragraph 0043).  
Regarding claim 16, Cerutti et al. discloses an applicator (Refer to Figures 1-16) comprising: a head (14) of a thermoplastic material (Refer to paragraph 0043 which teaches the head and transfer elements are molded as a solidary piece and paragraph 0048 which teaches the transfer elements are made of silicone) positioned about a longitudinal axis, the head having a distal end (free end opposite 16) forming a free end of the applicator and a proximal end (end near 16) terminating in a handle (16), the head further comprising an exposed outer surface; and a plurality of flock-like extensions (56) extending radially outwardly from the exposed outer surface in relation to the longitudinal axis, each flock-like extension in the plurality of flock- like extensions is formed from the thermoplastic material and is integrally formed with the head (Refer to paragraphs 0043 and 0048).  
Regarding claim 17, Cerutti et al. discloses each flock-like extension in the plurality of flock-like extensions has a length extending at least 0.08 mm from the exposed outer surface of the applicator. Refer to paragraph 0048 which teaches the flock-like extensions have lengths of less than 10mm, less than 3 mm, less than 1 mm, etc. which include lengths of at least 0.08 mm. 
Regarding claim 18, Cerutti et al. disclose the length of each flock-like extension in the plurality of flock-like extends no more than 0.35 mm from the exposed outer surface of the applicator (Refer to paragraph 0048 which teaches the length being less than 1 mm which includes values of no more than 0.35).
Regarding claim 20, Cerutti et al. discloses the exposed outer surface comprises one or more smooth areas (terminal/distal end and proximal portion of the outer surface of the head 14 are void of flock-like elements 56, Refer to Figures 1-12), the one or more smooth areas comprising at least one of a non-flocked region defined by an absence of flock-like extensions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder and Petit (FR 2868264).
Regarding claim 19, Roeder discloses the cosmetic applicator of claim 18 above, wherein the plurality of flock-like extensions is arranged in a flocking geometry, and the distal end of the applicator is separated from the proximal end of the applicator by an intermediate portion; however, Roeder does not disclose the flocking geometry is at least partially defined by the length of a first set of the plurality of flock-like extensions extending radially outwardly relative to the longitudinal axis in the intermediate portion being greater than respective lengths of a second set of the plurality of flock-like extensions at the distal end of the applicator and a third set of the plurality of flock-like extensions at the proximal end of the applicator. It is well known and conventional in the art for applicators to have applicator elements of different lengths disposed in different regions/zones of the applicator, where one such conventional arrangement provides longer application elements in a middle (intermediate) portion and smaller application elements at the opposing proximal and distal ends as evidenced by Petit (Refer to Figures 4c, 6b, 6c, 9a-9c). Petit discloses various configurations of makeup applicators, where one configuration provides application elements of uniform size along the length of the applicator as shown in Figures 1a-1d and 10a-10c while another configuration provides longest/largest application elements in central portions of the applicator head and smaller/shorter application elements at the proximal and distal ends as shown in Figures 4c, 6b, 6c, 9a-9c. Therefore, because these two configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the uniform length protruding element arrangement for an arrangement providing longer protruding/application elements at the intermediate portion and shorter protruding/application elements at the proximal and distal ends.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799